Humphreys, J. This is the second appeal in this case. On the first appeal, the decree, dismissing the bill of appellees against appellants, was reversed and the cause remanded for further proceedings, according to law and not inconsistent with the opinion. That case was styled “Rock et al. v. Deason & Keith,” and is reported in 146 Ark. 124. Upon remand of the cause to the Benton Chancery Court, appellants on former appeal, who are appellees herein, moved for a judgment of $283.50. A response to the motion for judgment was filed by appellees on former appeal, who are appellants herein, denying that appellants herein were entitled -to a judgment under the mandate of the Supreme Court on former appeal, but, on the contrary, alleging that the mandate, in substance, directed a new trial of the cause. A demurrer was filed to the response, and, upon the issue joined, the chancery court held that the direction was for a judgment of $283.50, upon the mandate, as a loss 'Sustained by breach of the contract which formed the basis of the original suit. In accordance with this interpretation of the mandate, the chancery court rendered a decree against appellants herein for said sum, together with interest and costs. From that decree an appeal has been duly prosecuted to this court.’ New trials are seldom directed by this court upon a reversal of chancery decrees; and, when new trials upon the whole case, or any part thereof, are intended, it has become the established practice of this court, in equity cases, to give special directions to that effect. On the first appeal in the case of Rushing v. Horner, 130 Ark. 21, the case was reversed with directions “for a new trial with the privilege to either party to make further proof.” In discussing what was meant by that' direction on the second appeal to the Supreme Court, this court said, in the case of Rushing v. Horner, 130 Ark. 201, that “when a cause is remanded broadly for a new trial, all the issues in the case are open for trial anew the same as if there had been no trial. On a.reversal of a cause by this court, it seldom occurs that the same is remanded for a new trial; but when such is the direction by this court, then the case stands for trial precisely the same as if there had never been any trial.” It follows, therefore, from this expression of the court that, unless the direction for a new trial is specifically made upon a part or all of the issues involved, a direction for further proceedings according to law and not inconsistent with the opinion can mean nothing more than to render a decree in accordance with the record made. It was said in the case of Gaither v. Campbell, 94 Ark. 329, that, upon a reversal of a chancery decree with special directions, which was followed by the words: “And for further proceedings to he therein had according to the principles of equity and not inconsistent with the opinion herein delivered,”! these words added nothing in the way of directions to the special directions given. We think a direction to a trial court, upon reversal and remand of a chancery decree for further proceedings according to law and not inconsistent with the opinion means nothing more than to render a decree in accordance with the record made. In the instant case, upon motion, a decree was rendered upon the remand without reference to the record made, hut no prejudice resulted to appellant on this account,, for, under the issues and evidence in the case, the only evidence adduced showed a breach of the contract for the sale and purchase of 105 barrels of flour and a resultant damage to appellee in the sum of $283.50. The decree rendered is responsive to the record made, and is therefore affirmed.